[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 08-12955         ELEVENTH CIRCUIT
                                                       JANUARY 28, 2009
                            Non-Argument Calendar
                         _________________________    THOMAS K. KAHN
                                                           CLERK

                     D.C. Docket No. 98-00011-CR-1-MP-2


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

BYRON QUINCY MOORE,

                                                         Defendant-Appellant.

                         _________________________

                   Appeal from the United States District Court
                      for the Northern District of Florida
                        __________________________
                               (January 28, 2009)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Byron Quincy Moore, a pro se federal prisoner who

was convicted of a crack cocaine offense, appeals the denial of his motion to
reduce his 168-month sentence, 18 U.S.C. § 3582(c)(2). No reversible error has

been shown; we affirm.

      In his section 3582(c)(2) motion, Moore contended that he qualified for a

reduction under Amendment 706 to the Sentencing Guidelines, which

retroactively reduced the base offense levels applicable to crack cocaine offenses.

The district court determined that Moore’s guidelines range had not been lowered

by Amendment 706 and denied his section 3582(c)(2) motion.

      We review for an abuse of discretion a district court’s decision whether to

reduce a sentence under section 3582(c)(2). United States v. Brown, 332 F.3d

1341, 1343 (11th Cir. 2003). On appeal, Moore argues that the district court

abused its discretion in denying his section 3582(c)(2) motion by not ordering the

preparation of a new presentence investigation report (“PSI”) and not allowing

him to object, pursuant to Fed.R.Crim.P. 32(e)(2) and 18 U.S.C. § 3552(d), to the

drug quantity.

      When a sentencing guideline is amended and given retroactive effect, the

district court, “after considering the factors set forth in [18 U.S.C. §] 3553(a) to

the extent that they are applicable,” may reduce a previous sentence under the

amendment “if such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). A reduction of a

                                           2
term of imprisonment is not “consistent with applicable policy statements issued

by the Sentencing Commission” -- and is, therefore, not authorized under section

3582(c)(2) -- if the retroactive amendment “does not have the effect of lowering

the defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B).

       Amendment 706 reduced by two levels the offense levels in crack cocaine

cases calculated pursuant to the drug quantity table in U.S.S.G. § 2D1.1(c). See

U.S.S.G. App. C, Amend. 706 (2007). The Sentencing Commission made this

amendment retroactively applicable, effective as of 3 March 2008, by

incorporation into U.S.S.G. § 1B1.10(c). See U.S.S.G. App. C, Amend. 713

(Supp. May 1, 2008).1

       Moore originally received the highest base offense level of 38 under section

2D1.1(c), which corresponded to distribution of more than 1.5 kilograms of crack

cocaine. This calculation was based on the probation officer’s conclusion that

Moore distributed at least seven grams of crack cocaine; Moore did not object to

this drug quantity determination during his sentencing proceedings. After

Amendment 706, a base offense level of 38 corresponds to distribution of 4.5

kilograms or more of crack cocaine. So, because Moore was held accountable for


       1
       The 1 March 2008 Supplement has been superseded by the 1 May 2008 Supplement and,
when used with the 2007 Manual, constitutes the operative Guidelines Manual effective 1 May
2008. See U.S.S.G. Cover (Supp. May 1, 2008).

                                             3
seven kilograms of crack cocaine, Amendment 706 does not have the effect of

lowering his guideline range.

       Moore cannot now, in his section 3582(c)(2) proceeding, dispute the drug

quantity attributable to him because sentencing adjustments under section

3582(c)(2) do not constitute de novo resentencing. See United States v. Moreno,

421 F.3d 1217, 1220 (11th Cir. 2005) (explaining that, under section 3582(c)(2),

all “original sentencing determinations remain unchanged with the sole exception

of the guideline range that has been amended since the original sentencing”)

(citation and internal quotation omitted). Thus, Moore’s argument about

Fed.R.Crim.P. 32(e) and section 3552 -- requirements for the disclosure of

presentence reports -- does not bear on his section 3582(c)(2) motion. And we

conclude that the district court did not abuse its discretion in denying Moore’s

section 3582(c)(2) motion because a sentence reduction was unauthorized. See

U.S.S.G. § 1B1.10(a)(2)(B).2

       AFFIRMED.


       2
         To the extent Moore argues that the district court should have considered the guideline
range as advisory under Booker, his argument is unavailing because Booker does not apply to
section 3582(c)(2) motions. See Moreno, 421 F.3d at 1220. Because Moore did not show that
he was entitled to resentencing, we reject his additional arguments that the district court violated
the Ex Post Facto Clause in failing to resentence him and failed to consider the section 3553(a)
factors.


                                                 4